DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 10/27/2021 have been entered. Claims 1, 2, 4-10, and 12-13 remain pending. The objections to the specification and the rejections under 35 USC 112(b) set forth in the previous office action dated 07/27/2021 have been overcome.
Claim Objections
Claims 1, 2, and 4-10 are objected to because of the following informalities:  
In line 5 of claim 1, “the hollow structures” should be changed to “the first and second hollow structures”. In line 6, “adjacent said interconnected loops” should be changed to “adjacent interconnected loops of the plurality of interconnected loops” or similar. In line 7, “the interconnected loops” should be changed to “the plurality of interconnected loops”. In line 12 of claim 1, “had” should be changed to “has”.
In claims 2 and 4-10, each recitation of “the joining elements” should be changed to “the plurality of joining elements” and “the interconnected loops” should be changed to “the plurality of interconnected loops”. 
In line 3 of claim 8, “adjacent joining elements” should be changed to “adjacent joining elements of the plurality of joining elements”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 depends from cancelled claim 3.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Loshakove et al. (US 6,979,338).
Regarding claim 1, Loshakove et al. discloses an expandable annular joining member (100, FIGs 1-2E, col 7 line 64-col 9 line 37) for joining first and second hollow structures to form an anastomosis between said first and second hollow structures (FIGs 2A-2E wherein the first and second hollow structures are 132 and 132), the joining member comprising: a plurality of interconnected loops (106, col 8 lines 5-10; “interconnected” is interpreted to mean “having all constituent parts linked or connected” and, particularly in light of the specification of the present invention, does not require that loops are linked together in chain-link fashion but rather that they are all mechanically connected via some connecting element) forming an annular body (Col 7 lines 64-67 discloses a ring shaped body), a plurality of joining elements (118) for joining the hollow structures (Col 8 lines 11-14 and col 9 lines 1-10, FIGs 2A-2E) connected to the annular body at locations where adjacent said interconnected loops are interconnected to each other (Spike elements 118 are connected to the body at 114/116 which act as connections between adjacent loops), and wherein the interconnected loops are configured to permit radial expansion of said annular body to expand said joining member from a first position (FIG 2A) to a second position (FIG 2C) having a second, larger diameter than the first position (FIG 2C shows in increase in diameter, col 9 lines 11-12) and the annular body has an oval shape (Col 16 lines 33-37 discloses an ovular shape is interchangeable with a circular shape).  
Loshakove et al. is silent regarding the joining member being configured for positioning on a seat of an anastomosis device at an angle to the longitudinal axis of the anastomosis device different from 90 degrees.  
However, Loshakove et al. teaches in the embodiment of FIG 9, a device and method for forming an oblique anastomosis connector out of a non-oblique anastomosis connector such as connector 100 (Col 13 lines 32-55).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the joining member of FIG 1 to be an oblique joining member, as taught by the alternative 
Regarding claim 2, Loshakove et al. discloses the invention substantially as claimed, as set forth above for claim 1. Loshakove et al. further discloses the joining elements are configured for actuation relative to the interconnected loops (FIGs 2D-2E show 118 are actuated away from the loops) in a direction substantially parallel to a central axis of the joining member (The joining element actuate in a plane that is substantially vertical as viewed in the figures. A central axis of the joining member also runs substantially vertical as viewed in the figures. Therefore, the joining elements actuate in a direction substantially parallel to a central axis) to bring the joining member to a third joining position (FIG 2E) in which the first and second hollow structures are joined (Col 9 lines 11-21, FIG 2E).  
Regarding claim 4, Loshakove et al. discloses the invention substantially as claimed, as set forth above for claim 3.  Loshakove et al. further discloses the interconnected loops are configured to deform to a substantially linear configuration upon exertion of a substantially radial force on an inner surface of the joining member (The limitation “configured to deform to a substantially linear configuration upon exertion of a substantially radial force on an inner surface of the joining member” is functional language reciting an intended use of the device. Furthermore, the claim recites an apparatus, limited by structural limitations. Col 8 lines 9-10 disclose the loops are elastic and col 9 lines 29-30 disclose the joining member 100 as a whole is formed of an elastic, super elastic, or shape memory material. It is the position of the office that because the loops are elastic and the entire joining member is described as being elastic, the loops are at least configured to deform to a substantially linear configuration if a large enough radial force were applied to an inner surface of the joining member) to expand said joining 
Regarding claim 5, Loshakove et al. discloses the invention substantially as claimed, as set forth above for claim 1. Loshakove et al. further discloses the joining elements are staples (Spikes 118 elongated deformable members for joining tissue and are interpreted as being substantially equivalent to a staple).  
Regarding claim 6, Loshakove et al. discloses the invention substantially as claimed, as set forth above for claim 1. Loshakove et al. further discloses the interconnected loops are interconnected by connecting elements (See FIG 1 below; connecting element is interpreted broadly to mean any material connecting adjacent loops) and the joining elements are connected to the connecting elements (FIG 1 shows 118 extends from the connecting elements which connect loops 102).  


    PNG
    media_image1.png
    532
    353
    media_image1.png
    Greyscale

Regarding claims 7 and 9, Loshakove et al. discloses the invention substantially as claimed, as set forth above for claim 1. 
Loshakove et al. is silent regarding at least some of the interconnecting32IITECH-1001USDIV loops having shapes that differ from the shapes of adjacent interconnected loops and a size of at least some of the interconnected loops varies depending on a location of said interconnected loops in the joining member.
However, Loshakove et al. discloses that the number, shape, thickness and mechanical working of the ring segments are determined based on a desired mechanical behavior and the ring segment design may vary between elements in a single connector (Col 13 lines 14-16 and lines 24-26).

Regarding claim 8, Loshakove et al. discloses the invention substantially as claimed, as set forth above for claim 1. 
Loshakove et al. is silent regarding the interconnected loops have different sizes such that after radial expansion of the joining member, distances between adjacent joining elements vary.
However, Loshakove et al. discloses that the number, shape, thickness and mechanical working of the ring segments are determined based on a desired mechanical behavior and the ring segment design may vary between elements in a single connector (Col 13 lines 14-16 and lines 24-26).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to provide a different size of one interconnecting loop relative to an adjacent interconnecting loop, for the purpose of achieving a desired mechanical behavior or being better sized or shaped for a specific characteristic on the vessel for which the device is designed (Col 13 lines 16-23). Furthermore, it would have been an obvious matter of design choice to modify a size of one interconnect loop relative to an adjacent loop, since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ47 (CCPA 1976). The device as modified such that at least one interconnected loop has a different size would result in the claimed limitation of after radial expansion 
Regarding claim 10, Loshakove et al. discloses the invention substantially as claimed, as set forth above for claim 1. Loshakove et al. further discloses angles between the joining elements and a transaxial plane of said annular body vary in a regular pattern (FIGs 2A and 2E below show the angle of the joining elements vary relative to a transaxial plane of the annular body. This is interpreted as a “regular pattern” but each joining element achieves substantially the same angles throughout use).  


    PNG
    media_image2.png
    419
    684
    media_image2.png
    Greyscale



Regarding claims 12-13, Loshakove et al. discloses a joining member according to claim 1 (See claim 1 above) and graft material (132, col 8 line 32-col 9 line 10) suitable for creating an anastomosis between the graft material and a hollow structure (Col 9 lines 1-21 disclose the anastomosis device and 
Loshakove et al. is silent regarding the joining member, graft material, and anastomosis device being provided as a kit.
However, Loshakove et al. discloses that also within the scope of the invention are surgical kits which include sets of medical devices suitable for making a single or a small number of anastomosis connections (Col 16 lines 38-40).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the components such that they are provided in the form of a kit, as suggested by Loshakove et al., for the purpose of providing all of the necessary elements to perform an anastomosis procedure together, for simplification to the user.
Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson et al. (US 2003/0195535) in view of Loshakove et al. (US 6,979,338).
Regarding claim 1, Swanson et al. discloses an expandable annular joining member (200, FIGs 2-5, paragraphs [0070-0082]) for joining first and second hollow structures to form an anastomosis between said first and second hollow structures (FIGs 17-25 wherein the first and second hollow structures are 10 and 20, paragraphs [0134-0140]), the joining member comprising: a plurality of interconnected loops (204, paragraph [0078]; “interconnected” is interpreted to mean “having all constituent parts linked or connected” and, particularly in light of the specification of the present invention, does not require to loops are linked together in chain-link fashion but rather that they are all mechanically connected via some connecting element) forming an annular body (FIG 3 shows the annular shape of the device body), a plurality of joining elements (222) for joining the hollow structures 
Swanson et al. is silent regarding the annular body having an oval shape.
However, Loshakove et al. teaches an expandable annular joining member (100, FIGs 1-2E, col 7 line 64-col 9 line 37) for joining first and second hollow structures to form an anastomosis between said first and second hollow structures (FIGs 2A-2E wherein the first and second hollow structures are 132 and 132), the joining member comprising: a plurality of interconnected loops (106, col 8 lines 5-10; “interconnected” is interpreted to mean “having all constituent parts linked or connected” and, particularly in light of the specification of the present invention, does not require that loops are linked together in chain-link fashion but rather that they are all mechanically connected via some connecting element) forming an annular body (Col 7 lines 64-67 discloses a ring shaped body) wherein the annular body can be circular or oval shaped (Col 16 lines 33-37 discloses an ovular shape is interchangeable with a circular shape).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the annular body of Swanson et al. to be oval shaped, as taught by Loshakove et al., because both shapes are disclosed as equivalent structures for providing an annular body of interconnected 
Regarding claim 2, Swanson et al./Loshakove et al. discloses the invention substantially as claimed, as set forth above for claim 1. Swanson et al. further discloses the joining elements are configured for actuation relative to the interconnected loops (FIG 5 shows 222 are actuated away from the loops) in a direction substantially parallel to a central axis of the joining member (The joining element actuate in a plane that is substantially vertical as viewed in the figures. A central axis of the joining member also runs substantially vertical as viewed in the figures. Therefore, the joining elements actuate in a direction substantially parallel to a central axis) to bring the joining member to a third joining position (FIG 5) in which the first and second hollow structures are joined (Paragraphs [0082 and 0138], FIGs 24-25).  
Regarding claim 5, Swanson et al./Loshakove et al. discloses the invention substantially as claimed, as set forth above for claim 1. Swanson et al. further discloses the joining elements are staples (Pointed members 222 are elongated deformable members for joining tissue and are interpreted as being substantially equivalent to a staple).  
Regarding claim 6, Swanson et al./Loshakove et al. discloses the invention substantially as claimed, as set forth above for claim 1. Swanson et al. further discloses the interconnected loops are interconnected by connecting elements (236b; connecting element is interpreted broadly to mean any material connecting adjacent loops) and the joining elements are connected to the connecting elements (FIG 2 shows 222 extends from 236b which connect loops 204, paragraph [0078]).  
Response to Arguments
Applicant's arguments filed 10/27/2021 have been fully considered but they are not persuasive. With respect to the rejection of claim 3 (now incorporated into independent claim 1) under 35 USC 103 .
With respect to the rejection of claim 11 (now incorporated into independent claim 1) under 35 USC 103 in view of Loshakove, Applicant argues on pages 7-10 that the passage of Loshakove which states "The particular geometric forms used to illustrate the invention should not be considered limiting the invention in its broadest aspect to only those forms, for example, where a circular lumen is shown, in other embodiments an oval lumen may be used” is referring to a portion of the embodiment of FIG 7 annotated on page 8 of the response, not a lumen of the annular body. Examiner disagrees because the term “lumen” is consistently used throughout the reference to refer to a lumen equivalent to that of the annular body (See col 13 lines 56-63 and claim 1). There is no reason to believe that the passage recited in col 16 lines 33-37 stating that the lumens can be circular as shown, or oval shaped is referring to the element pointed to by applicant on page 8. Therefore, Examiner maintains the position that Loshakove teaches the use of an oval shaped annular body. Applicant arguments, see pages 9-10, regarding the criticality of the oval shape are acknowledged but are considered moot because the lack of criticality reasoning has been dropped from the rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE NICOLE LABRANCHE/               Examiner, Art Unit 3771